DETAILED ACTION
This Office Action is in response to Application 16/917,887 filed on 06/30/2020.
In the instant application, claims 1, 9 and 12 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 06/30/2020 are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (“Pan,” US 8700714), patented on August 15, 2014.
Regarding claim 12, Pan teaches a method, comprising: 
	providing, to each of a plurality of client devices, at least part of a graphical user interface (GUI) corresponding to a virtual room (Pan: see col. 7 lines 16-20 and Fig. 5B; once a stream is created, the stream collaboration system 200 creates a virtual room in the video hosting website 130 to allow multiple users to collaboratively share videos. Note: the video stream community as shown in Fig. 5B is interpreted as a virtual room), wherein the virtual room contains a plurality of users (Pan: see col. 7 lines 38-45 and Fig. 5B; the stream community chatting room 508 allows stream users to chat in real-time); 
	providing, to each of the plurality of client devices, a first portion of the GUI for interactions between the plurality of users in the virtual room (Pan: see col. 7 lines 38-45 and Fig. 5B; the “Video Stream Pilot” community has two major streaming collaboration areas: video viewing area 504 and stream community chatting room 508. Note: stream community chatting room 508 is interpreted as the first portion of the GUI. The stream community chatting room 508 allows stream users to chat in real-time); and 
	providing, to each of the plurality of client devices, a second portion of the GUI that includes a presentation of a media item (Pan: see col. 7 lines 38-45 and Fig. 5B; the “Video Stream Pilot” community has two major streaming collaboration areas: video viewing area 504 and stream community chatting room 508. Note: the video viewing area 504 is interpreted as the second portion of the GUI. The video viewing area 504 displays a video currently being viewed by the stream user).  
Regarding claim 13, Pan teaches the method of claim 12,
Pan further teaches displaying one or more user interactions from one or more of the plurality of users in the first portion of the GUI (Pan: see col. 7 lines 38-45 and Fig. 5B; the stream community chatting room 508 displays chat contents from stream users), wherein each user interaction includes an identification of each particular user who generated the user (Pan: see col. 7 lines 38-45 and Fig. 5B; chat contents are generated from user1 and PilotOwner). 
Regarding claim 16, Pan teaches the method of claim 12,
Pan further teaches wherein the media item includes an image or a video (Pan: see col. 7 lines 38-45; the video viewing are 504 displays the video currently being viewed by the stream user, i.e., “My Grandmas Cats”).  
Regarding claim 17, Pan teaches the method of claim 12,
Pan further teaches wherein the video includes a video of at least one of the plurality of users in the virtual room (Pan: see col. 8 lines 28-37; videos on the playlist can be added by stream users).  
Regarding claim 20, Pan teaches the method of claim 12,
Pan further teaches receiving a request to provide a different media item (Pan: see col. 8 lines 28-37; videos on the playlist can be added by stream users); and responsive to the request to provide the different media item, provide the different media item in the second portion of the GUI (Pan: see col. 8 lines 28-37; videos on the playlist can be added by stream users. Note: the added video will be played in the video viewing area 504)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-5, 8-9 and 11 are rejected under 35 U.S.C. 103(a) as being obvious over LIN et al. (“Lin,” US 2013/0254301), published on September 26, 2013 in view of Pan et al. (“Pan,” US 8700714), patented on August 15, 2014.
Regarding claim 1, Lin teaches a method, comprising: 
	providing, to a client device, at least part of a graphical user interface (GUI) (Lin: see par. 0043; website 152 as shown in Fig. 3), the GUI including an identification of a media item (Lin: see par. 0043 and Fig. 3; website 152 includes various articles 154, 156, 158); 
	providing, to the client device via the GUI, a displayable region (Lin: see par. 0044; each article has a top region with an associated “+1” button) that includes a selectable GUI element to create a virtual room to access the media item, the virtual room being based on the media (Lin: see pars. 0045-0046 and Fig. 3; upon a user selects a “+1” button, synchronous communication process may render session initiation session window 168 that may allow the user to choose whether or not they wish to initiate an object-specific, synchronous communication session associated with a specific article. Note: “+1” button associated with each article is selectable); 
	receiving, via the GUI, a selection of the selectable GUI element to create the virtual room (Lin: see pars. 0045-0046 and Fig. 3; upon a user selects a “+1” button, synchronous communication process may render session initiation session window 168 that may allow the user to choose whether or not they wish to initiate an object-specific, synchronous communication session associated with a specific article. See pars. 0039-0040; synchronous communication process may leverage the use of “hangouts”, which are multiuser video chat rooms that allow for virtual gatherings of people so that they may chat about specific topics); and 
	providing, via the GUI, an indication that the virtual room has been created (Lin: see par. 0047; upon the user selects the “yes” button included within session initiation window 168, the synchronous communication process may render invitation window 170 that may be configured to allow the user to identify invitee(s) for the object-specific, synchronous communication session).  
	As rejected surpa, Lin appears to tech the creation of a virtual room for a specific object when selecting “yes” button included within session initiation window 168 (Lin: see par. 0047). However if Lin does not teach this limitation. Pan is relied upon to teach:
	receiving, via the GUI, a selection of the selectable GUI element to create the virtual room (Pan: see col. 7 lines 28-49; while viewing the stream “Video Stream Pilot”, a user may create a stream by selecting new stream creation 156 link. See col. 7 lines 15-20; once a stream is created, the stream collaboration system 200 creates a virtual room in the video hosting website to allow multiple users to collaboratively share videos). 
(Pan: see col. 9 lines 36-45 and Fig. 7B; an URL link to identify and locate the stream in the video database is automatically generated by the collaboration system when the stream is created. As shown in Fig. 7B, invitation window 722 is displayed to notify the user that the stream is created and he/she can send the generated URL link to invitee(s) to join the stream).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Pan and Lin in front of them to include the collaborative streaming of video content as disclosed by Pan with the method for creating object-specific synchronous communication session as taught by Lin to provide users with an enhanced experience of interacting with other users while sharing videos (Pan: see col. 4 lines 44-46).
Regarding claim 2, Lin and Pan teach the method of claim 1, 
Lin and Pan further teach wherein the indication that the virtual room has been created includes a link to share the virtual room (Pan: see col. 9 lines 36-45 and Fig. 7B; an URL link to identify and locate the stream in the video database is automatically generated by the collaboration system when the stream is created. As shown in Fig. 7B, invitation window 722 is displayed to notify the user that the stream is created and he/she can send the generated URL link to invitee(s) to join the stream).  
Regarding claim 3, Lin and Pan teach the method of claim 2, 
Lin and Pan further teach wherein link to share the virtual room includes a uniform resource locator (Pan: see col. 9 lines 36-45 and Fig. 7B; an URL link to identify and locate the stream in the video database is automatically generated by the collaboration system when the stream is created. As shown in Fig. 7B, invitation window 722 is displayed to notify the user that the stream is created and he/she can send the generated URL link to invitee(s) to join the stream)
Regarding claim 4, Lin and Pan teach the method of claim 1, 
Lin and Pan further teach: providing an option to select a contact to invite to join the virtual room (Lin: pars. 0052-0053 and Fig. 3; invitation window 170 with options to select invitee(s)); receiving a selection of the contact to invite to join the virtual room (Lin: see par. 0053 and Fig. 3; identify appropriate people within invitation window 170 to invite to join the object-specific session); generating an invitation for the contact to join the virtual room (Lin: see par. 0053 and Fig. 3; the user may select the “invite” button to provide to the invited users electronic invitations to join the object-specific session); and causing the invitation to be sent to the contact (Lin: see par. 0056; upon receiving invitations, the invitee(s) may either accept or reject the invitation).  
Regarding claim 5, Lin and Pan teach the method of claim 4, 
Lin and Pan further teach: receiving an indication that the contact has accepted the invitation to join the virtual room (Lin: see pars. 0056-0057 and Fig. 4; upon the invitees accept the invitations, the object-specific synchronous communication session 200 as shown in Fig. 4 is provided to the user initiating the object-specific synchronous communication session and the users who accepted the invitation).
Regarding claim 8, Lin and Pan teach the method of claim 4, 
Lin and Pan further teach: providing, via the GUI, a request for an identification of an owner of the virtual room (Pan: see col. 9 lines 59-61; a stream creator may select other community members and give them administrator rights to help them manage the room. See col. 6 lines 56-60; a stream creator can set up to allow authorized stream users to add videos to a stream); and receiving, via the GUI, input indicative of the identification of the owner of the virtual room (Pan: see col. 6 lines 56-60 and Figs. 8A-8B; the stream creator may authorize specific stream user(s) to add videos to the stream).  
Regarding claim 9, Lin teaches a method, comprising: 
(Lin: see pars. 0045-0046 and Fig. 3; upon a user selects a “+1” button, synchronous communication process may render session initiation session window 168 that may allow the user to choose whether or not they wish to initiate an object-specific, synchronous communication session associated with a specific article. Note: “+1” button associated with each article is selectable) that is based on a media item (Lin: see par. 0047; upon the user selects the “yes” button included within session initiation window 168, the synchronous communication process may render invitation window 170 that may be configured to allow the user to identify invitee(s) for the object-specific, synchronous communication session); 
	receiving, via the GUI, a selection of an option to accept the invitation to join the virtual room (Lin: see par. 0056; upon receiving invitations, users may either accept or reject); and providing, via the GUI, at least a portion of the virtual room (Lin: see Fig. 4; the 2011 world Series Video Chat Room is displayed) [including the media item].  
	Lin does not appear to teach: providing, via the GUI, at least a portion of the virtual room including the media item.
	As rejected surpa, Lin appears to teach providing an invitation to join a virtual room (Lin: see par. 0047; upon the user selects the “yes” button included within session initiation window 168, the synchronous communication process may render invitation window 170 that may be configured to allow the user to identify invitee(s) for the object-specific, synchronous communication session). 
	However if Lin does not teach this limitation. Pan is relied upon to teach:
	providing an invitation to join a virtual room (Pan: see col. 7 lines 28-49; while viewing the stream “Video Stream Pilot”, a user may create a stream by selecting new stream creation 156 link. See col. 7 lines 15-20; once a stream is created, the stream collaboration system 200 creates a virtual room in the video hosting website to allow multiple users to collaboratively share videos. See col. 9 lines 36-45 and Fig. 7B; an URL link to identify and locate the stream in the video database is automatically generated by the collaboration system when the stream is created. As shown in Fig. 7B, invitation window 722 is displayed to notify the user that the stream is created and he/she can send the generated URL link to invitee(s) to join the stream).
	providing, via the GUI, at least a portion of the virtual room including the media item.
 (Pan: see col. 7 lines 38-45 and Fig. 5B; the “Video Stream Pilot” stream includes the video viewing area 504 displays the video currently being viewed by the stream users).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Pan and Lin in front of them to include the collaborative streaming of video content as disclosed by Pan with the method for creating object-specific synchronous communication session as taught by Lin to provide users with an enhanced experience of interacting with other users while sharing videos (Pan: see col. 4 lines 44-46).
Regarding claim 11, Lin and Pan teach the method of claim 9, 
Lin and Pan further teach: wherein providing, to the client device and via the GUI, the invitation to join the virtual room includes providing a notification to the client device that the virtual room includes an event to view the media item, in the virtual room, at a same time as an owner of the virtual room (Lin: see par. 0052 and Fig. 3; invitation window include message field 174 that may allow the user to define a text-based comment concerning the electronic object. For example, the user may add the comment “great article … let’s hangout and chat” concerning article 154).  

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being obvious over Lin and Pan as applied to claim 1 above and further in view of Zurko (“Zurko,” US 2007/0124381), published on May 31, 2007.
Regarding claim 6, Lin and Pan teach the method of claim 4,
Lin and Pan do not explicitly teach wherein the invitation to join the virtual room includes an invitation to join the virtual room at a future time.  
However Zurko teaches a method for providing for arranging and conducting real-time collaboration sessions; wherein the invitation to join the virtual room includes an invitation to join the virtual room at a future time (Zurko: see par. 0026 and Fig. 4; the user interface 80 includes an indication 81 of at least one future time at which all the desired participants for the collaboration session will be available).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Zurko, Lin and Pan in front of them to include the method of providing invitation to join a communication session at a future time as disclosed by Zurko with the method for creating object-specific synchronous communication session as taught by Lin to provide an convenient and easy-to-use interface allowing a user to start the communication session immediately or in future time (Zurko: see pars. 0004-0005).
Regarding claim 7, Lin, Pan and Zurko teach the method of claim 6,
	Lin, Pan and Zurko further teach wherein the invitation to join the virtual room at the future time includes a description of the virtual room (Zurko: see par. 0025 and Fig. 3; the collaboration session request user interface includes a message field 64 into which the scheduling user enters a message to be sent together with any resulting invitation, e.g., “Please join me in this instant messaging session to discuss the development project”).
Thus combining Lin, Pan and Zurko would teach the limitations of claim 7 obvious for the same reason as set forth in claim 6.

Claim 10 is rejected under 35 U.S.C. 103(a) as being obvious over Lin and Pan as applied to claim 1 above and further in view of Nayak (“Nayak,” US 2016/0182580), published on June 23, 2016.
Regarding claim 10, Lin and Pan teach the method of claim 9,
Lin and Pan do not explicitly teach responsive to input from an owner of the virtual room to pass control to a user of the client device, providing an indication of an option to begin control of the virtual room.  
However Nayak teaches a method for offline virtual participation in an online conference meeting. Nayak also teaches: responsive to input from an owner of the virtual room to pass control to a user of the client device, providing an indication of an option to begin control of the virtual room (Nayak: see par. 0031 and Figs. 3-4; a participant in the online conference having control of the meeting as indicated by the ball 310 next to his/her name and the control ball 310 can be passed to another participant by dragging the control ball next to another participant’s name including an offline participant).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nayak, Lin and Pan in front of them to include the method for designating a participant as a controller of a meeting as disclosed by Nayak with the method for creating object-specific synchronous communication session as taught by Lin to allow a meeting invitee to pre-record a presentation for an upcoming online conference meeting. As the result, the online conference meeting can be more effective even when the invitee is offline (Nayak: see par. 0012).

Claims 14 and 18-19 are rejected under 35 U.S.C. 103(a) as being obvious over Pan as applied to claim 12 above and further in view of Upton et al. (“Upton,” US 2009/0287790), published on November 9, 2009.
Regarding claim 14, Pan teaches the method of claim 13,
providing the one or more user interactions in an overlay on top of at least a portion of the second portion of the GUI. 
However Upton teaches a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions simultaneously. Upton also teaches: providing the one or more user interactions in an overlay on top of at least a portion of the second portion of the GUI (Upton: see par. 0031; the operations server 18 provides a video chat and/or text chat and/or white board feature viewable on remote devices. The while board function overlies the video on the remote devices).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Upton, and Pan in front of them to include the virtual meeting environments as disclosed by Upton with the collaborative streaming of video content as disclosed by Pan to enhance the experience of watching a video over the Internet by allowing users or participants to watch the video simultaneously (Upton: see pars. 0072-0076).
Regarding claim 18, Pan teaches the method of claim 12,
Pan does not explicitly teach wherein the media item includes a screen share of at least one of the plurality of client devices. 
However Upton teaches a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions simultaneously. Upton also teaches wherein the media item includes a screen share of at least one of the plurality of client devices (Upton: see par. 0172 and Fig. 6; buttons to share or upload a file or share a link to a website).  
 Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Upton, and Pan in front of them to include the virtual meeting environments as disclosed by Upton with the collaborative streaming of video content as disclosed by Pan to enhance the experience of watching a video (Upton: see pars. 0072-0076).
Regarding claim 19, Pan teaches the method of claim 12,
Pan does not explicitly teach receiving input, via the GUI, to enable a video camera of a first user of the plurality of users in the virtual room. 
However Upton teaches a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions simultaneously. Upton also teaches: receiving input, via the GUI, to enable a video camera of a first user of the plurality of users in the virtual room (Upton: see par. 0098; a virtual meeting may consist of more attendees than conferencing windows available and therefore the display of attendee vs. video conferencing window may be rotated in and out amongst the group depending on presenter, flow or random delineation).  
 Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Upton, and Pan in front of them to include the virtual meeting environments as disclosed by Upton with the collaborative streaming of video content as disclosed by Pan to enhance the experience of watching a video over the Internet by allowing users or participants to watch the video simultaneously (Upton: see pars. 0072-0076).

Claim 15 is rejected under 35 U.S.C. 103(a) as being obvious over Pan as applied to claim 12 above and further in view of Nayak (“Nayak,” US 2016/0182580), published on June 23, 2016.
Regarding claim 15, Lin and Pan teach the method of claim 13,
Lin and Pan do not explicitly teach wherein a first user of the plurality of users is in control of the virtual room, wherein an identification of the first user is different than the identification of each of the other users based on the first user being in control of the virtual room. 
However Nayak teaches a method for offline virtual participation in an online conference meeting. Nayak also teaches: wherein a first user of the plurality of users is in control of the virtual room, wherein an identification of the first user is different than the identification of each of the other users based on the first user being in control of the virtual room (Nayak: see par. 0031 and Figs. 3-4; the combination of the control ball next to a participant’s name indicates that the participant is having control of the meeting).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nayak, Lin and Pan in front of them to include the method for designating a participant as a controller of a meeting as disclosed by Nayak with the method for creating object-specific synchronous communication session as taught by Lin to allow a meeting invitee to pre-record a presentation for an upcoming online conference meeting. As the result, the online conference meeting can be more effective even when the invitee is offline (Nayak: see par. 0012).


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: 
Relyea, Jr. et al. (US 2010/0250327) – a method for establishing a chat session with a select group of remote friends to collaboratively watch a broadcast program content.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174